Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 2/28/2021 regarding application 16/433,671 filed on 6/6/2019.  
 	Claims 21, 23-24, 26-33, 35-36, 38-45, 47-48, and 50-59 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1) Applicant contends that, regarding claim 21, Lee in view of Speier fails t teach the limitation “the access mode of the plurality of selectable access modes is to be selectable by an end user” (see pages 10-11 of Applicant’s Remarks). The Examiner disagrees.
First, claim 21 merely recites “the access mode of the plurality of selectable access modes is to be selectable by an end user,” and is otherwise totally silent regarding the mechanism through which an access mode may be selectable by a user. It is further noticed that neither the claim nor the Specification provides the scope or definition of an “end user.” In fact, the Specification does not recite the term “end user” at all. Thus, based on the broadest, reasonable interpretation set out by MPEP, any 
Second, regarding the action by a user that eventually lead to an access mode selected/adopted/used, Lee in view of Speier teaches the following: [Lee teaches that a user is able to select the desirable operational modes -- User interface 306 provides a character and/or graphics user interface to a user and is responsible for receiving input and providing output to a user … (¶ 0062-0064); Each controller 1004 is coupled to the console 1002 via a wired or wireless interface. In the illustrated implementation, the controllers 1004 are USB-compatible and are coupled to the console 1002 via a wireless or USB port 1010. The console 1002 may be equipped with any of a wide variety of user interaction mechanisms … In an embodiment, a user may enter input to console 1002 by way of gesture, touch or voice. In an embodiment, optical I/O interface 1135 receives and translates gestures of a user. In another embodiment, console 1002 includes a natural user interface (NUI) to receive and translate voice and gesture inputs from a user. In an alternate embodiment, front panel subassembly 1142 includes a touch surface and a microphone for receiving and translating a touch or voice, such as a voice command, of a user … Portable MUs enable users to store game parameters for use when playing on other consoles … (¶ 0091-0092); During operation, the console 1002 is configured to receive input from controllers 1004 and display information on the display 1050. For example, the console 1002 can display a user interface on the display 1050 to allow a user to select a game using the controller 1004 and display state solvability information as discussed below (¶ 0097); … In this standalone mode, the Speier also teaches multiple memory access mode – FIG. 3 is an illustration of one embodiment of a cache complex 300 in accordance with the teachings of the invention. The cache complex 300 may be suitably employed as one or more of the caches 210, 220, and 230. The cache complex 300 includes a bank selector 310, a configuration tracker 320, an address range selector 322, four memory banks 330A-D, and multiplexers 340 and 350 … Returning to FIG. 3, the cache complex 300 may operate in two modes and may change between these operating modes depending on the software executing on a corresponding processor, such as CPU 240. In the first mode, the cache complex 300 may operate solely as a cache. In this mode, all memory banks are accessed by comparing a cache tag in order to retrieve or store cache data … (¶ 0023-0024)].
Therefore, Lee in view of Speier indeed teaches the cited limitation.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 21-24, 26-36, 38-48, and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable oer Lee et al. (US Patent Application Publication 2014/0223098, hereinafter Lee), and in view of Speier et al. (US Patent Application Publication 2006/0168390, hereinafter Speier).
	As to claim 21, Lee teaches An apparatus [as shown in figure 1; Speier also teaches this limitation – as shown in figures 2 and 3] comprising: 
a multi-chip package [In alternate embodiments, SoC 101 may be replaced with a system in package (SiP) or package on package (PoP). In a SiP, multiple chips or semiconductor substrates are housed in a single package … (¶ 0028); Speier also teaches this limitation – as shown in figure 2, where component 200 is in a chip, an component 250 is off component 200 and may be in a different chip; … Commonly, CPU 240, L1 data cache 230, L1 instruction cache 220 and L2 cache 210 may be embodied in a common chip. In that event, where an instruction or data is not available on chip, an access to off chip memory 250 will occur (¶ 0021)]; 
a first memory comprising a plurality of memory dies integral to the multi-chip package [high performance memory, figure 1, 102; In a PoP embodiment, processor core(s) 103 would be on one semiconductor die housed in a first package and high performance memory 102 would be on a second semiconductor die housed in a second different package. The first and second packages could then be stacked with a standard interface to route signals between the packages, in particular the semiconductor dies. The stacked packages then may be coupled to a printed circuit board having memory 104 as a component in an embodiment (¶ 0029); Speier teaches a first memory comprising a plurality of memory banks – as shown in figure 3, where the first memory (300) comprising a plurality of memory banks 330A-330D]; 
a data processing die integral to the multi-chip package [processor core, figure 1, 103; A method of operating a computing device includes dynamically managing at least two types of memory based on workloads, or requests from different types of applications. A first type of memory may be high performance memory that may have a higher bandwidth, lower memory latency and/or lower power consumption than a second type of memory in the computing device. In an embodiment, the computing device includes a system on a chip (SoC) that includes Wide I/O DRAM positioned with one or more processor cores … (abstract); Speier also teaches this limitation – CPU, figure 2, 240], the data processing die comprising: 
a fabric interconnect, a plurality of execution circuits coupled to the fabric interconnect, the plurality of execution circuits to execute instructions and process data, a memory controller coupled to the fabric interconnect, the memory controller to provide access by the plurality of execution circuits to the first memory, an interface coupled to the fabric interconnect [as shown in figures 1, 2, and 8; A method of operating a computing device includes dynamically managing at least two types of memory based on workloads, or requests from different types of applications. A first type of memory may be high performance memory that may have a higher bandwidth, lower memory latency and/or lower power consumption than a second type of memory in the computing device. In an embodiment, the computing device includes a system on a chip (SoC) that includes Wide I/O DRAM positioned with one or more processor cores … (abstract)], the interface to provide access by the plurality of execution circuits to a second memory comprising an off-package system memory device [memory, figure 1, 104; Speier also teaches this limitation – off-chip memory, figure 2, 250], wherein the memory controller is to provide access to the first memory in accordance with an access mode of a plurality of selectable access modes [Lee teaches a first access mode via an internal signal path to an internal  cache memory, and a second access mode via an external signal path to an external memory -- In an embodiment, the high performance memory may be used as virtual cache memory or cache memory (¶ 0005); Computing device 100 includes a SoC 101 and memory 104 in an embodiment. A SoC is an IC that integrates components of a computing device or other electronic system into a single chip or semiconductor substrate. SoC 101 includes one or more processor core(s) 103 and high performance memory 102. Processor core(s) 103 communicate with high performance memory 102 by way of internal signal path 106. In an embodiment, high performance memory 102 includes an interface 102a that is coupled to signal path 106. Processor core(s) 103 also communicates with external memory 104 by way of external signal path 105. In an embodiment, signal paths 106 and 105 are separate signal paths controlled by the OS and an embedded memory controller within the SoC 101 (¶ 0025); Speier also teaches a cache memory access mode – FIG. 3 is an illustration of one embodiment of a cache complex 300 in accordance with the teachings of the invention. The cache complex 300 may be suitably employed as one or more of the caches 210, 220, and 230. The cache complex 300 includes a bank selector 310, a configuration tracker 320, an address range selector 322, four memory banks 330A-D, and multiplexers 340 and 350 … Returning to FIG. 3, the cache complex 300 may operate in two modes and may In the first mode, the cache complex 300 may operate solely as a cache. In this mode, all memory banks are accessed by comparing a cache tag in order to retrieve or store cache data … (¶ 0023-0024)], wherein the access mode of the plurality of selectable access modes is to be selectable by an end user [Lee teaches that a user is able to select the desirable operational modes -- User interface 306 provides a character and/or graphics user interface to a user and is responsible for receiving input and providing output to a user … (¶ 0062-0064); Each controller 1004 is coupled to the console 1002 via a wired or wireless interface. In the illustrated implementation, the controllers 1004 are USB-compatible and are coupled to the console 1002 via a wireless or USB port 1010. The console 1002 may be equipped with any of a wide variety of user interaction mechanisms … In an embodiment, a user may enter input to console 1002 by way of gesture, touch or voice. In an embodiment, optical I/O interface 1135 receives and translates gestures of a user. In another embodiment, console 1002 includes a natural user interface (NUI) to receive and translate voice and gesture inputs from a user. In an alternate embodiment, front panel subassembly 1142 includes a touch surface and a microphone for receiving and translating a touch or voice, such as a voice command, of a user … Portable MUs enable users to store game parameters for use when playing on other consoles … (¶ 0091-0092); During operation, the console 1002 is configured to receive input from controllers 1004 and display information on the display 1050. For example, the console 1002 can display a user interface on the display 1050 to allow a user to select a game using the controller 1004 and display state solvability information In this standalone mode, the gaming and media system 1000 enables one or more players to play games, or enjoy digital media, e.g., by watching movies, or listening to music … (¶ 0109); Speier also teaches multiple memory access mode – FIG. 3 is an illustration of one embodiment of a cache complex 300 in accordance with the teachings of the invention. The cache complex 300 may be suitably employed as one or more of the caches 210, 220, and 230. The cache complex 300 includes a bank selector 310, a configuration tracker 320, an address range selector 322, four memory banks 330A-D, and multiplexers 340 and 350 … Returning to FIG. 3, the cache complex 300 may operate in two modes and may change between these operating modes depending on the software executing on a corresponding processor, such as CPU 240. In the first mode, the cache complex 300 may operate solely as a cache. In this mode, all memory banks are accessed by comparing a cache tag in order to retrieve or store cache data … (¶ 0023-0024);
It should be pointed out that claim 21 merely recites “the access mode of the plurality of selectable access modes is to be selectable by an end user,” and is otherwise totally silent regarding the mechanism through which an access mode may be selectable by a user. It is further noticed that neither the claim nor the Specification provides the scope or definition of an “end user.” In fact, the Specification does not recite the term “end user” at all. Thus, based on the broadest, reasonable interpretation set out by MPEP, any action by a user/application, either directly or indirectly, that may eventually lead to an access mode be selected/adopted/used, is considered as “an access modes be selectable by an end user.” As explained above, Lee teaches a user may directly input selection via a console that ends up determining the operational mode of the system], wherein a first of the plurality of selectable access modes is a cache memory mode in which the first memory is to operate as a cache to the second memory to cache data responsive to requests by the plurality of execution circuits [In an embodiment, the high performance memory may be used as virtual cache memory or cache memory (¶ 0005); Computing device 100 includes a SoC 101 and memory 104 in an embodiment. A SoC is an IC that integrates components of a computing device or other electronic system into a single chip or semiconductor substrate. SoC 101 includes one or more processor core(s) 103 and high performance memory 102. Processor core(s) 103 communicate with high performance memory 102 by way of internal signal path 106. In an embodiment, high performance memory 102 includes an interface 102a that is coupled to signal path 106. Processor core(s) 103 also communicates with external memory 104 by way of external signal path 105. In an embodiment, signal paths 106 and 105 are separate signal paths controlled by the OS and an embedded memory controller within the SoC 101 (¶ 0025); Speier also teaches a cache memory access mode – FIG. 3 is an illustration of one embodiment of a cache complex 300 in accordance with the teachings of the invention. The cache complex 300 may be suitably employed as one or more of the caches 210, 220, and 230. The cache complex 300 includes a bank selector 310, a configuration tracker 320, an address range selector 322, four memory banks 330A-D, and multiplexers 340 and 350 … Returning to FIG. 3, the cache complex 300 may operate in two modes and may change between these operating modes depending on the software executing on a corresponding processor, such as CPU 240. In the first mode, the cache complex 300 may operate solely as a cache. In this mode, all memory banks are accessed by comparing a cache tag in order to retrieve or store cache data … (¶ 0023-0024)], and wherein a second of the plurality of selectable access modes is an addressable memory mode in which the first memory is only to be directly addressable by the plurality of execution circuits [… Processor core(s) 103 also communicates with external memory 104 by way of external signal path 105. In an embodiment, signal paths 106 and 105 are separate signal paths controlled by the OS and an embedded memory controller within the SoC 101 (¶ 0025); Speier teaches the aspect of “only to be directly addressable” by way of “non-cache mode” -- It should be noted that the cache complex 300 also allows one or two memory banks to operate in non-cache access mode while the other memory banks operate in cache access mode. Let's assume that the configuration tracker 320 indicates that banks 330A-C are to be used as cache banked memories and bank 330D is to be used as local memory. When an incoming address arrives over address line 303 at bank selector 310, the bank selector 310 reads the configuration tracker 320 and determines whether to activate bank 330A, 330B, or 330C … Local memory address line 307 is used to directly access entries in memory bank 330D in a known way … The cache complex 300 may operate in an all cache mode, a local memory mode, or a combination of cache and local memory mode. The cache complex 300 may simply change modes of operations by changing the values of the configuration tracker 320. This flexibility allows software applications which have different cache needs to be satisfied by adapting accordingly the number of memory banks which are cache banks (¶ 0030-0031)], and wherein a third of the plurality of selectable access modes is a hybrid mode in which a first portion of the first memory is to be accessed in accordance with the cache memory mode and a second portion of the first memory is to be accessed in accordance with the addressable memory mode [this limitation is taught by Speier -- … In the second mode , the cache complex 300 may operate as a combination cache and local memory repository where two or more of the memory banks 330A-D are accessed as cache memory and the remaining memory banks are accessed as non-cache memory such as a local memory. The number of memory banks being accessed as cache memory may vary depending on the needs of a software application currently executing on a processor, such as CPU 240, coupled with the memory banks (¶ 0024)].
	Regarding claim 21, Lee does not expressively teach a second of the plurality of selectable access modes is an addressable memory mode in which the first memory is only to be directly addressable by the plurality of execution circuits, and wherein a third of the plurality of selectable access modes is a hybrid mode in which a first portion of the first memory is to be accessed in accordance with the cache memory mode and a second portion of the first memory is to be accessed in accordance with the addressable memory mode.
	However, Speier specifically teach a non-cache mode in which a memory bank is only to be directly addressable by the execution circuits, and wherein a third of the plurality of selectable access modes is a hybrid mode in which a first portion of the first memory is to be accessed in accordance with the cache memory mode and a second portion of the first memory is to be accessed in accordance with the addressable memory mode [… In the second mode , the cache complex 300 may operate as a combination cache and local memory repository where two or more of the memory banks 330A-D are accessed as cache memory and the remaining memory banks are accessed as non-cache memory such as a local memory. The number of memory non-cache access mode while the other memory banks operate in cache access mode. Let's assume that the configuration tracker 320 indicates that banks 330A-C are to be used as cache banked memories and bank 330D is to be used as local memory. When an incoming address arrives over address line 303 at bank selector 310, the bank selector 310 reads the configuration tracker 320 and determines whether to activate bank 330A, 330B, or 330C … Local memory address line 307 is used to directly access entries in memory bank 330D in a known way … The cache complex 300 may operate in an all cache mode, a local memory mode, or a combination of cache and local memory mode. The cache complex 300 may simply change modes of operations by changing the values of the configuration tracker 320. This flexibility allows software applications which have different cache needs to be satisfied by adapting accordingly the number of memory banks which are cache banks (¶ 0030-0031)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to have a non-cache mode in which a memory bank is only to be directly addressable by the execution circuits, as demonstrated by Speier, and to incorporate it into the existing scheme disclosed by Lee, in order to dynamically switching the mode of a memory bank between cache mode and non-cache mode, so that a memory bank may be used as either a cache memory or a local , or in comination, as desired [Speier -- … In the second mode , the cache complex 300 may operate as a combination cache and local memory repository where two or more of the memory banks 330A-D are accessed as cache memory and the remaining memory banks are accessed as non-cache memory such as a local memory. The number of memory banks being accessed as cache memory may vary depending on the needs of a software application currently executing on a processor, such as CPU 240, coupled with the memory banks (¶ 0024) … In the second mode , the cache complex 300 may operate as a combination cache and local memory repository where two or more of the memory banks 330A-D are accessed as cache memory and the remaining memory banks are accessed as non-cache memory such as a local memory. The number of memory banks being accessed as cache memory may vary depending on the needs of a software application currently executing on a processor, such as CPU 240, coupled with the memory banks (¶ 0024); It should be noted that the cache complex 300 also allows one or two memory banks to operate in non-cache access mode while the other memory banks operate in cache access mode. Let's assume that the configuration tracker 320 indicates that banks 330A-C are to be used as cache banked memories and bank 330D is to be used as local memory. When an incoming address arrives over address line 303 at bank selector 310, the bank selector 310 reads the configuration tracker 320 and determines whether to activate bank 330A, 330B, or 330C … Local memory address line 307 is used to directly access entries in memory bank 330D in a known way … The cache complex 300 may operate in an all cache mode, a local memory mode, or a combination of cache and local memory mode. The cache complex 300 may simply change modes of operations by changing the values of the configuration tracker 320. This flexibility allows software applications which have 
	As to claim 23, Lee in view of Speier teaches The apparatus of claim 21, wherein the access mode of the plurality of selectable access modes is to be selectable by a basic input-output system (BIOS) of a computer system [Lee -- OS 205, in particular DMHM 308 also uses an advanced configuration and power interface (ACPI) driver, register, basic input/output system (BIOS) and tables (collectively ARBT) 207 to perform other functions, such as monitoring the health, power and performance of high performance memory 208 and memory 209 as described in detail herein. An ACPI driver discovers, configures, power manages and monitors hardware components, such as memory. For example, OS 205 may use an ACPI driver to turn off a peripheral device when not in use. BIOS is a set of computer instructions in firmware that control input and output operations that is typical stored in non-volatile memory. In an embodiment, a ACPI driver allows the OS 205 to communicate with BIOS and instruct the BIOS to power down peripherals (¶ 0037)].
	As to claim 24, Lee in view of Speier teaches The apparatus of claim 23, wherein the BIOS comprises program code to be executed to cause the access mode to be selected [Lee -- OS 205, in particular DMHM 308 also uses an advanced configuration and power interface (ACPI) driver, register, basic input/output system (BIOS) and tables (collectively ARBT) 207 to perform other functions, such as monitoring the health, power and performance of high performance memory 208 and memory 209 as described in detail herein. An ACPI driver discovers, configures, power manages and monitors hardware components, such as memory. For example, OS 205 
	As to claim 25, Lee in view of Speier teaches The apparatus of claim 21, wherein the plurality of selectable access modes further includes: a hybrid mode in which a first portion of the first memory is to be accessed in accordance with the cache memory mode and a second portion of the first memory is to be accessed in accordance with the addressable memory mode [Lee -- Computing device 100 includes a SoC 101 and memory 104 in an embodiment. A SoC is an IC that integrates components of a computing device or other electronic system into a single chip or semiconductor substrate. SoC 101 includes one or more processor core(s) 103 and high performance memory 102. Processor core(s) 103 communicate with high performance memory 102 by way of internal signal path 106. In an embodiment, high performance memory 102 includes an interface 102a that is coupled to signal path 106. Processor core(s) 103 also communicates with external memory 104 by way of external signal path 105. In an embodiment, signal paths 106 and 105 are separate signal paths controlled by the OS and an embedded memory controller within the SoC 101 (¶ 0025)].
	As to claim 26, Lee in view of Speier teaches The apparatus of claim 21, further comprising mode configuration circuitry to configure the first memory in accordance with a selected one of the plurality of selectable access modes [Lee -- Computing device 100 includes a SoC 101 and memory 104 in an embodiment. A SoC is an IC that integrates components of a computing device or other electronic system Processor core(s) 103 communicate with high performance memory 102 by way of internal signal path 106. In an embodiment, high performance memory 102 includes an interface 102a that is coupled to signal path 106. Processor core(s) 103 also communicates with external memory 104 by way of external signal path 105. In an embodiment, signal paths 106 and 105 are separate signal paths controlled by the OS and an embedded memory controller within the SoC 101 (¶ 0025)].
	As to claim 27, Lee in view of Speier teaches The apparatus of claim 21, wherein the plurality of execution circuits are to be presented with a single visible range of memory space when the first memory is accessed in the cache memory mode [Lee -- as shown in figures 5A and 5B; Computing device 100 includes a SoC 101 and memory 104 in an embodiment. A SoC is an IC that integrates components of a computing device or other electronic system into a single chip or semiconductor substrate. SoC 101 includes one or more processor core(s) 103 and high performance memory 102. Processor core(s) 103 communicate with high performance memory 102 by way of internal signal path 106. In an embodiment, high performance memory 102 includes an interface 102a that is coupled to signal path 106. Processor core(s) 103 also communicates with external memory 104 by way of external signal path 105. In an embodiment, signal paths 106 and 105 are separate signal paths controlled by the OS and an embedded memory controller within the SoC 101 (¶ 0025)].
	As to claim 28, Lee in view of Speier teaches The apparatus of claim 21, wherein the first memory is associated with a first NUMA domain and the second memory is associated with a second NUMA domain [Lee -- as shown in figure 1, where the high performance memory (102) and the external memory (104) represent two separate NUMA domains]
	As to claim 29, Lee in view of Speier teaches The apparatus of claim 28, wherein the first NUMA domain is associated with a first latency and the second NUMA domain is associated with a second latency which is greater than the first latency [Lee -- A method of operating a computing device includes dynamically managing at least two types of memory (heterogeneous memory) based on workloads, or requests from different types of applications. A first type of memory may be high performance memory that may have a higher bandwidth, lower memory latency, higher number of writes before wear-out and/or lower power consumption than a second type of memory in the computing device … (¶ 0002)].
	As to claim 30, Lee in view of Speier teaches The apparatus of claim 21, wherein the first memory comprises a multi-channel dynamic random access memory (DRAM) [Lee -- … In an embodiment, the computing device includes a system on a chip (SoC) that includes Wide I/O DRAM positioned with one or more processor cores. A Low Power Double Data Rate 3 dynamic random access memory (LPDDR3 DRAM) memory is externally connected to the SoC or is an embedded part of the SoC … (abstract)].
	As to claim 31, Lee in view of Speier teaches The apparatus of claim 21, further comprising: address translation circuitry to translate a first virtual memory address associated with a memory request to either a first physical address of a region in the first memory or a second physical address in a region of the second memory [Lee -- as shown in figure 2, where the device drivers (206) and the ARBT (207) performs the address translation to direct the access targets to either the high performance memory (208) or the external memory (209)].
	As to claim 32, Lee in view of Speier teaches The apparatus of claim 31, wherein responsive to the address translation circuitry translating the first virtual address to the first physical address, the memory controller is to access the region in the first memory [Lee -- as shown in figure 2, where the device drivers (206) and the ARBT (207) performs the address translation to direct the access targets to either the high performance memory (208) or the external memory (209)].
	As to claim 33, it recites substantially the same limitations as in claim 21, and is rejected for the same reasons set forth in the analysis of claim 21. Refer to "As to claim 21" presented earlier in this Office Action for details.
	As to claim 34, it recites substantially the same limitations as in claim 22, and is rejected for the same reasons set forth in the analysis of claim 22. Refer to "As to claim 22" presented earlier in this Office Action for details.
	As to claim 35, it recites substantially the same limitations as in claim 23, and is rejected for the same reasons set forth in the analysis of claim 23. Refer to "As to claim 23" presented earlier in this Office Action for details.
	As to claim 36, it recites substantially the same limitations as in claim 24, and is rejected for the same reasons set forth in the analysis of claim 24. Refer to "As to claim 24" presented earlier in this Office Action for details.

	As to claim 38, it recites substantially the same limitations as in claim 26, and is rejected for the same reasons set forth in the analysis of claim 26. Refer to "As to claim 26" presented earlier in this Office Action for details.
	As to claim 39, it recites substantially the same limitations as in claim 27, and is rejected for the same reasons set forth in the analysis of claim 27. Refer to "As to claim 27" presented earlier in this Office Action for details.
	As to claim 40, it recites substantially the same limitations as in claim 28, and is rejected for the same reasons set forth in the analysis of claim 28. Refer to "As to claim 28" presented earlier in this Office Action for details.
	As to claim 41, it recites substantially the same limitations as in claim 29, and is rejected for the same reasons set forth in the analysis of claim 29. Refer to "As to claim 29" presented earlier in this Office Action for details.
	As to claim 42, it recites substantially the same limitations as in claim 30, and is rejected for the same reasons set forth in the analysis of claim 30. Refer to "As to claim 30" presented earlier in this Office Action for details.
	As to claim 43, it recites substantially the same limitations as in claim 31, and is rejected for the same reasons set forth in the analysis of claim 31. Refer to "As to claim 31" presented earlier in this Office Action for details.

	As to claim 45, it recites substantially the same limitations as in claim 21, and is rejected for the same reasons set forth in the analysis of claim 21. Refer to "As to claim 21" presented earlier in this Office Action for details.
	As to claim 46, it recites substantially the same limitations as in claim 22, and is rejected for the same reasons set forth in the analysis of claim 22. Refer to "As to claim 22" presented earlier in this Office Action for details.
	As to claim 47, it recites substantially the same limitations as in claim 23, and is rejected for the same reasons set forth in the analysis of claim 23. Refer to "As to claim 23" presented earlier in this Office Action for details.
	As to claim 48, it recites substantially the same limitations as in claim 24, and is rejected for the same reasons set forth in the analysis of claim 24. Refer to "As to claim 24" presented earlier in this Office Action for details.
	As to claim 49, it recites substantially the same limitations as in claim 25, and is rejected for the same reasons set forth in the analysis of claim 25. Refer to "As to claim 25" presented earlier in this Office Action for details.
	As to claim 50, it recites substantially the same limitations as in claim 26, and is rejected for the same reasons set forth in the analysis of claim 26. Refer to "As to claim 26" presented earlier in this Office Action for details.

	As to claim 52, it recites substantially the same limitations as in claim 28, and is rejected for the same reasons set forth in the analysis of claim 28. Refer to "As to claim 28" presented earlier in this Office Action for details.
	As to claim 53, it recites substantially the same limitations as in claim 29, and is rejected for the same reasons set forth in the analysis of claim 29. Refer to "As to claim 29" presented earlier in this Office Action for details.
	As to claim 54, it recites substantially the same limitations as in claim 30, and is rejected for the same reasons set forth in the analysis of claim 30. Refer to "As to claim 30" presented earlier in this Office Action for details.
	As to claim 55, it recites substantially the same limitations as in claim 31, and is rejected for the same reasons set forth in the analysis of claim 31. Refer to "As to claim 31" presented earlier in this Office Action for details.
	As to claim 56, it recites substantially the same limitations as in claim 32, and is rejected for the same reasons set forth in the analysis of claim 32. Refer to "As to claim 32" presented earlier in this Office Action for details.
6.	Claims 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Speier, and further in view of Gould et al. (US Patent 6,075,745, hereinafter Gould).
As to claim 57, Lee in view of Speier teaches The apparatus of claim 21, wherein the memory controller is to provide access to the first memory in accordance with the access mode of the plurality of selectable access modes [Lee -- Computing device 100 includes a SoC 101 and memory 104 in an embodiment. A SoC is an IC that integrates components of a computing device or other electronic system into a single chip or semiconductor substrate. SoC 101 includes one or more processor core(s) 103 and high performance memory 102. Processor core(s) 103 communicate with high performance memory 102 by way of internal signal path 106. In an embodiment, high performance memory 102 includes an interface 102a that is coupled to signal path 106. Processor core(s) 103 also communicates with external memory 104 by way of external signal path 105. In an embodiment, signal paths 106 and 105 are separate signal paths controlled by the OS and an embedded memory controller within the SoC 101 (¶ 0025); Computing device 100 includes a SoC 101 and memory 104 in an embodiment. A SoC is an IC that integrates components of a computing device or other electronic system into a single chip or semiconductor substrate. SoC 101 includes one or more processor core(s) 103 and high performance memory 102. Processor core(s) 103 communicate with high performance memory 102 by way of internal signal path 106. In an embodiment, high performance memory 102 includes an interface 102a that is coupled to signal path 106. Processor core(s) 103 also communicates with external memory 104 by way of external signal path 105. In an embodiment, signal paths 106 and 105 are separate signal paths controlled by the OS and an embedded memory controller within the SoC 101 (¶ 0025); Speier -- … In the second mode , the cache complex 300 may operate as a combination cache and local memory repository where two or more of the memory banks 330A-D are accessed as cache memory and the remaining memory banks are accessed as non-cache memory such as a local memory. The number of memory banks being accessed as cache memory may vary depending on the needs of a software application currently executing on a processor, such as CPU 240, coupled with the memory banks (¶ 0024)], but does not teach doing so based at least in part on a user memory mode setting.
However, having a user select/set memory operational modes is well known and commonly used in the art to enable users to select a mode as desired and appropriate.
For example, Gould specifically teaches a user selecting/setting a memory access mode [field programmable memory array having a plurality of sub-arrays is provided. Programmable address decoders, programmable hierarchical bit line arrangements, programmable I/O arrangements, among other features, are provided to enable programming of portions of the array into selected modes. The modes may include wide memory, deep memory, FIFO, LIFO, among others. An embodiment of the invention is disclosed wherein the field programmable memory array is integrated with the programmable resources of a field programmable gate array (abstract); A programmable memory array having multiple sub-arrays of memory cells therein and support circuitry including input/output circuitry address lines, data lines and decode circuitry, the programmable memory array comprising: configuration circuitry connected within the support circuitry and having user-programmable elements therein for configuring the support circuitry to provide a respective user-selected access mode for each of the multiple sub-arrays of the array, the multiple sub-arrays being operable simultaneously in their respective user-selected modes, wherein each respective user-selected access mode can be selected from the group consisting of wide memory and deep memory (claim 4)].

As to claim 58, it recites substantially the same limitations as in claim 57, and is rejected for the same reasons set forth in the analysis of claim 57. Refer to "As to claim 57" presented earlier in this Office Action for details.
As to claim 59, it recites substantially the same limitations as in claim 57, and is rejected for the same reasons set forth in the analysis of claim 57. Refer to "As to claim 57" presented earlier in this Office Action for details.

					Conclusion
7.	Claims 21, 23-24, 26-33, 35-36, 38-45, 47-48, and 50-59 are rejected as presented above.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
March 23, 2022